Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 1 of 16 Page ID #:465



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10                                 SOUTHERN DIVISION
  11   ROBERT CHAN, an individual                Case No.: 8:19-cv-02162-JVS (JDEx)
  12                   Plaintiff,
                                                 The Honorable James V. Selna]
  13          v.
                                                 Magistrate Judge: The Honorable John
  14   CANADIAN STANDARDS                        D. Early
       ASSOCIATION, CSA AMERICA
  15   STANDARDS, INC. and DOES 1                STIPULATED PROTECTIVE
       through 25, inclusive                     ORDER
  16
                       Defendants.
  17                                             Action Filed:   October 9, 2019
                                                 Action Removed: November 8, 2019
  18

  19         Based on the Stipulation of the parties, and good cause appearing therefor,
  20   the Court finds and orders as follows.
  21         1.     PURPOSES AND LIMITATIONS
  22         Discovery in this action is likely to involve production of confidential,
  23   proprietary or private information for which special protection from public
  24   disclosure and from use for any purpose other than pursuing this litigation may be
  25   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  26   enter the following Stipulated Protective Order. The parties acknowledge that this
  27   Order does not confer blanket protections on all disclosures or responses to
  28   discovery and that the protection it affords from public disclosure and use extends
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 2 of 16 Page ID #:466



   1   only to the limited information or items that are entitled to confidential treatment
   2   under the applicable legal principles.
   3         2.     GOOD CAUSE STATEMENT
   4         This action is likely to involve non-public information relating to
   5   Defendants’ business practices and processes, including but not limited to
   6   Defendants’ processes for reviewing and certifying products with the CSA mark,
   7   for which special protection from public disclosure and from use for any purpose
   8   other than prosecution or defense of this action is warranted. Such confidential and
   9   proprietary materials and information consist of, among other things, information
  10   regarding confidential business practices, or other confidential commercial or
  11   personal information (including information implicating privacy rights of third
  12   parties), and information otherwise generally unavailable to the public, or which
  13   may be privileged or otherwise protected from disclosure under state or federal
  14   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
  15   flow of information, to facilitate the prompt resolution of disputes over
  16   confidentiality of discovery materials, to adequately protect information the parties
  17   are entitled to keep confidential, to ensure that the parties are permitted reasonable
  18   and necessary uses of such material in preparation for and in the conduct of trial, to
  19   address their handling at the end of the litigation, and serve the ends of justice, a
  20   protective order for such information is justified in this matter. It is the intent of the
  21   parties that information will not be designated as confidential for tactical reasons
  22   and that nothing be so designated without a good faith belief that it has been
  23   maintained in a confidential, non-public manner, and there is good cause why it
  24   should not be part of the public record of this case.
  25         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
  26                PROCEDURE
  27         The parties further acknowledge, as set forth in Section 14.3, below, that this
  28   Stipulated Protective Order does not entitle them to file confidential information

                                                   2
                                                                           CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 3 of 16 Page ID #:467



   1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   2   and the standards that will be applied when a party seeks permission from the court
   3   to file material under seal. There is a strong presumption that the public has a right
   4   of access to judicial proceedings and records in civil cases. In connection with non-
   5   dispositive motions, good cause must be shown to support a filing under seal. See
   6   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
   7   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
   8   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
   9   stipulated protective orders require good cause showing), and a specific showing of
  10   good cause or compelling reasons with proper evidentiary support and legal
  11   justification, must be made with respect to Protected Material that a party seeks to
  12   file under seal. The parties’ mere designation of Disclosure or Discovery Material
  13   as CONFIDENTIAL does not— without the submission of competent evidence by
  14   declaration, establishing that the material sought to be filed under seal qualifies as
  15   confidential, privileged, or otherwise protectable—constitute good cause.
  16         Further, if a party requests sealing related to a dispositive motion or trial,
  17   then compelling reasons, not only good cause, for the sealing must be shown, and
  18   the relief sought shall be narrowly tailored to serve the specific interest to be
  19   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  20   2010). For each item or type of information, document, or thing sought to be filed
  21   or introduced under seal, the party seeking protection must articulate compelling
  22   reasons, supported by specific facts and legal justification, for the requested sealing
  23   order. Again, competent evidence supporting the application to file documents
  24   under seal must be provided by declaration.
  25         Any document that is not confidential, privileged, or otherwise protectable in
  26   its entirety will not be filed under seal if the confidential portions can be redacted.
  27   If documents can be redacted, then a redacted version for public viewing, omitting
  28   only the confidential, privileged, or otherwise protectable portions of the document,

                                                  3
                                                                          CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 4 of 16 Page ID #:468



   1   shall be filed. Any application that seeks to file documents under seal in their
   2   entirety should include an explanation of why redaction is not feasible.
   3          4.     DEFINITIONS
   4          4.1    Action: This pending federal lawsuit, Chan vs. Canadian Standards
   5   Association, et al., Case No. 8:19-cv-02162-JVS-JDE.
   6          4.2    Challenging Party: a Party or Non-Party that challenges the
   7   designation of information or items under this Order.
   8          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
   9   how it is generated, stored or maintained) or tangible things that qualify for
  10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  11   the Good Cause Statement.
  12          4.4    Counsel: Outside Counsel of Record and In-House Counsel (as well as
  13   their support staff).
  14          4.5    Designating Party: a Party or Non-Party that designates information or
  15   items that it produces in disclosures or in responses to discovery as
  16   “CONFIDENTIAL.”
  17          4.6    Disclosure or Discovery Material: all items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced
  20   or generated in disclosures or responses to discovery.
  21          4.7    Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  23   an expert witness or as a consultant in this Action.
  24          4.8    In-House Counsel: attorneys who are employees of a party to this
  25   Action. In-House Counsel does not include Outside Counsel of Record or any
  26   other outside counsel.
  27          4.9    Non-Party: any natural person, partnership, corporation, association or
  28   other legal entity not named as a Party to this action.

                                                  4
                                                                        CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 5 of 16 Page ID #:469



   1         4.10 Outside Counsel of Record: attorneys who are not employees of a
   2   party to this Action but are retained to represent a party to this Action and have
   3   appeared in this Action on behalf of that party or are affiliated with a law firm that
   4   has appeared on behalf of that party, and includes support staff.
   5         4.11 Party: any named party(s) to this Action and CSA America Testing &
   6   Certification LLC.
   7         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
   8   Discovery Material in this Action.
   9         4.13 Professional Vendors: persons or entities that provide litigation
  10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  12   and their employees and subcontractors.
  13         4.14 Protected Material: any Disclosure or Discovery Material that is
  14   designated as “CONFIDENTIAL.”
  15         4.15    Receiving Party: a Party that receives Disclosure or Discovery
  16   Material from a Producing Party.
  17         5.     SCOPE
  18         The protections conferred by this Stipulation and Order cover any Protected
  19   Material (as defined above).
  20         Any use of Protected Material at trial shall be governed by the orders of the
  21   trial judge and other applicable authorities. This Order does not govern the use of
  22   Protected Material at trial.
  23         6.     DURATION
  24         Once a case proceeds to trial, information that was designated as
  25   CONFIDENTIAL or maintained pursuant to this protective order used or
  26   introduced as an exhibit at trial becomes public and will be presumptively available
  27   to all members of the public, including the press, unless compelling reasons
  28   supported by specific factual findings to proceed otherwise are made to the trial

                                                  5
                                                                         CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 6 of 16 Page ID #:470



   1   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
   2   “good cause” showing for sealing documents produced in discovery from
   3   “compelling reasons” standard when merits-related documents are part of court
   4   record). Accordingly, the terms of this protective order do not extend beyond the
   5   commencement of the trial.
   6         7.     DESIGNATING PROTECTED MATERIAL
   7         7.1    Exercise of Restraint and Care in Designating Material for
   8                Protection. Each Party or Non-Party that designates information or
   9   items for protection under this Order must take care to limit any such designation to
  10   specific material that qualifies under the appropriate standards. The Designating
  11   Party must designate for protection only those parts of material, documents, items
  12   or oral or written communications that qualify so that other portions of the material,
  13   documents, items or communications for which protection is not warranted are not
  14   swept unjustifiably within the ambit of this Order.
  15         Mass, indiscriminate or routinized designations are prohibited. Designations
  16   that are shown to be clearly unjustified or that have been made for an improper
  17   purpose (e.g., to unnecessarily encumber the case development process or to
  18   impose unnecessary expenses and burdens on other parties) may expose the
  19   Designating Party to sanctions.
  20         If it comes to a Designating Party’s attention that information or items that it
  21   designated for protection do not qualify for protection, that Designating Party must
  22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  23         7.2    Manner and Timing of Designations. Except as otherwise provided in
  24   this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
  25   that qualifies for protection under this Order must be clearly so designated before
  26   the material is disclosed or produced.
  27         Designation in conformity with this Order requires:
  28


                                                 6
                                                                        CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 7 of 16 Page ID #:471



   1                (a) for information in documentary form (e.g., paper or electronic
   2   documents, but excluding transcripts of depositions or other pretrial or trial
   3   proceedings), that the Producing Party affix at a minimum, the legend
   4   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   5   contains protected material. If only a portion of the material on a page qualifies for
   6   protection, the Producing Party also must clearly identify the protected portion(s)
   7   (e.g., by making appropriate markings in the margins).
   8         A Party or Non-Party that makes original documents available for inspection
   9   need not designate them for protection until after the inspecting Party has indicated
  10   which documents it would like copied and produced. During the inspection and
  11   before the designation, all of the material made available for inspection shall be
  12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  13   documents it wants copied and produced, the Producing Party must determine
  14   which documents, or portions thereof, qualify for protection under this Order. Then,
  15   before producing the specified documents, the Producing Party must affix the
  16   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  17   portion of the material on a page qualifies for protection, the Producing Party also
  18   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  19   in the margins).
  20                (b) for testimony given in depositions that the Designating Party
  21   identifies the Disclosure or Discovery Material on the record, before the close of
  22   the deposition all protected testimony.
  23                (c) for information produced in some form other than documentary and
  24   for any other tangible items, that the Producing Party affix in a prominent place on
  25   the exterior of the container or containers in which the information is stored the
  26   legend “CONFIDENTIAL.” If only a portion or portions of the information
  27   warrants protection, the Producing Party, to the extent practicable, shall identify the
  28   protected portion(s).

                                                 7
                                                                        CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 8 of 16 Page ID #:472



   1         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   2   failure to designate qualified information or items does not, standing alone, waive
   3   the Designating Party’s right to secure protection under this Order for such
   4   material. In the event that any Document, Testimony or Information that is subject
   5   to a “CONFIDENTIAL” designation is inadvertently produced without such
   6   designation, the Party that inadvertently produced the document shall give written
   7   notice of such inadvertent production within fifteen (15) calendar days of the
   8   inadvertent production, together with a further copy of the subject Document,
   9   Testimony or Information designated as “CONFIDENTIAL.” Upon timely
  10   correction of a designation, the Receiving Party must make reasonable efforts to
  11   assure that the material is treated in accordance with the provisions of this Order.
  12         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
  14   designation of confidentiality at any time that is consistent with the Court’s
  15   Scheduling Order.
  16         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
  17   resolution process under Local Rule 37-1 et seq.
  18         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
  19   joint stipulation pursuant to Local Rule 37-2.
  20         8.4 The burden of persuasion in any such challenge proceeding shall be on
  21   the Designating Party. Frivolous challenges, and those made for an improper
  22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  23   parties) may expose the Challenging Party to sanctions. Unless the Designating
  24   Party has waived or withdrawn the confidentiality designation, all parties shall
  25   continue to afford the material in question the level of protection to which it is
  26   entitled under the Producing Party’s designation until the Court rules on the
  27   challenge.
  28


                                                  8
                                                                         CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 9 of 16 Page ID #:473



   1         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
   2         9.1 Basic Principles. A Receiving Party may use Protected Material that is
   3   disclosed or produced by another Party or by a Non-Party in connection with this
   4   Action only for prosecuting, defending or attempting to settle this Action. Such
   5   Protected Material may be disclosed only to the categories of persons and under the
   6   conditions described in this Order. When the Action has been terminated, a
   7   Receiving Party must comply with the provisions of section 15 below (FINAL
   8   DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving Party may disclose any information or item designated
  15   “CONFIDENTIAL” only to:
  16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  17   well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19                (b) the officers, directors, and employees (including In-House
  20   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  21   Action;
  22                (c) Experts (as defined in this Order) of the Receiving Party to whom
  23   disclosure is reasonably necessary for this Action and who have signed the
  24   “Acknowledgment and Agreement to Be Bound” (Exhibit A hereto)
  25                (d) the court and its personnel;
  26                (e) court reporters and their staff;
  27                (f) professional jury or trial consultants, mock jurors, and Professional
  28   Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                  9
                                                                        CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 10 of 16 Page ID #:474



    1   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    2                (g) the author or recipient of a document containing the information or
    3   a custodian or other person who otherwise possessed or knew the information;
    4                (h) during their depositions, witnesses, and attorneys for witnesses, in
    5   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    6   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    7   they will not be permitted to keep any confidential information unless they sign the
    8   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    9   agreed by the Designating Party or ordered by the court. Pages of transcribed
   10   deposition testimony or exhibits to depositions that reveal Protected Material may
   11   be separately bound by the court reporter and may not be disclosed to anyone
   12   except as permitted under this Stipulated Protective Order; and
   13                (i) any mediators or settlement officers and their supporting personnel,
   14   mutually agreed upon by any of the parties engaged in settlement discussions.
   15         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   16                PRODUCED IN OTHER LITIGATION
   17         If a Party is served with a subpoena or a court order issued in other litigation
   18   that compels disclosure of any information or items designated in this Action as
   19   “CONFIDENTIAL,” that Party must:
   20                (a) promptly notify in writing the Designating Party. Such notification
   21   shall include a copy of the subpoena or court order;
   22                (b) promptly notify in writing the party who caused the subpoena or
   23   order to issue in the other litigation that some or all of the material covered by the
   24   subpoena or order is subject to this Protective Order. Such notification shall include
   25   a copy of this Stipulated Protective Order; and
   26                (c) cooperate with respect to all reasonable procedures sought to be
   27   pursued by the Designating Party whose Protected Material may be affected. If the
   28   Designating Party timely seeks a protective order, the Party served with the

                                                  10
                                                                          CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 11 of 16 Page ID #:475



    1   subpoena or court order shall not produce any information designated in this action
    2   as “CONFIDENTIAL” before a determination by the court from which the
    3   subpoena or order issued, unless the Party has obtained the Designating Party’s
    4   permission. The Designating Party shall bear the burden and expense of seeking
    5   protection in that court of its confidential material and nothing in these provisions
    6   should be construed as authorizing or encouraging a Receiving Party in this Action
    7   to disobey a lawful directive from another court.
    8         11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
    9         BE PRODUCED IN THIS LITIGATION
   10                (a) The terms of this Order are applicable to information produced by a
   11   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   12   produced by Non-Parties in connection with this litigation is protected by the
   13   remedies and relief provided by this Order. Nothing in these provisions should be
   14   construed as prohibiting a Non-Party from seeking additional protections.
   15                (b) In the event that a Party is required, by a valid discovery request, to
   16   produce a Non-Party’s confidential information in its possession, and the Party is
   17   subject to an agreement with the Non-Party not to produce the Non-Party’s
   18   confidential information, then the Party shall:
   19                (1) promptly notify in writing the Requesting Party and the Non-Party
   20   that some or all of the information requested is subject to a confidentiality
   21   agreement with a Non-Party;
   22                (2) promptly provide the Non-Party with a copy of the Stipulated
   23   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   24   specific description of the information requested; and
   25                (3) make the information requested available for inspection by the
   26   Non-Party, if requested.
   27                (c) If the Non-Party fails to seek a protective order from this court
   28   within 14 days of receiving the notice and accompanying information, the

                                                  11
                                                                          CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 12 of 16 Page ID #:476



    1   Receiving Party may produce the Non-Party’s confidential information responsive
    2   to the discovery request. If the Non-Party timely seeks a protective order, the
    3   Receiving Party shall not produce any information in its possession or control that
    4   is subject to the confidentiality agreement with the Non-Party before a
    5   determination by the court. Absent a court order to the contrary, the Non-Party shall
    6   bear the burden and expense of seeking protection in this court of its Protected
    7   Material.
    8         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
    9                MATERIAL
   10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   11   Protected Material to any person in any circumstance not authorized under this
   12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   13   writing the Designating Party of the unauthorized disclosures, (b) use its best
   14   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
   15   person or persons to whom unauthorized disclosures were made of all the terms of
   16   this Order, and (d) request such person or persons to execute the “Acknowledgment
   17   an Agreement to Be Bound” attached hereto as Exhibit A.
   18         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
   19                OTHERWISE PROTECTED MATERIAL
   20         When a Producing Party gives notice to Receiving Parties that certain
   21   inadvertently produced material is subject to a claim of privilege or other
   22   protection, the obligations of the Receiving Parties are those set forth in Federal
   23   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   24   whatever procedure may be established in an e-discovery order that provides for
   25   production without prior privilege review. Pursuant to Federal Rule of Evidence
   26   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   27   of a communication or information covered by the attorney-client privilege or work
   28


                                                  12
                                                                         CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 13 of 16 Page ID #:477



    1   product protection, the parties may incorporate their agreement in the stipulated
    2   protective order submitted to the court.
    3         14.    MISCELLANEOUS
    4         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
    5   person to seek its modification by the Court in the future.
    6         14.2 Right to Assert Other Objections. By stipulating to the entry of this
    7   Protective Order, no Party waives any right it otherwise would have to object to
    8   disclosing or producing any information or item on any ground not addressed in
    9   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   10   any ground to use in evidence of any of the material covered by this Protective
   11   Order.
   12         14.3 Filing Protected Material. A Party that seeks to file under seal any
   13   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   14   may only be filed under seal pursuant to a court order authorizing the sealing of the
   15   specific Protected Material. If a Party’s request to file Protected Material under seal
   16   is denied by the court, then the Receiving Party may file the information in the
   17   public record unless otherwise instructed by the court.
   18         15.    FINAL DISPOSITION
   19         After the final disposition of this Action, as defined in paragraph 6, within 60
   20   days of a written request by the Designating Party, each Receiving Party must
   21   return all Protected Material to the Producing Party or destroy such material. As
   22   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   23   compilations, summaries, and any other format reproducing or capturing any of the
   24   Protected Material. Whether the Protected Material is returned or destroyed, the
   25   Receiving Party must submit a written certification to the Producing Party (and, if
   26   not the same person or entity, to the Designating Party) by the 60-day deadline that
   27   (1) identifies (by category, where appropriate) all the Protected Material that was
   28   returned or destroyed and (2) affirms that the Receiving Party has not retained any

                                                   13
                                                                          CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 14 of 16 Page ID #:478



    1   copies, abstracts, compilations, summaries or any other format reproducing or
    2   capturing any of the Protected Material. Notwithstanding this provision, Counsel
    3   are entitled to retain an archival copy of all pleadings, motion papers, trial,
    4   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    5   and trial exhibits, expert reports, attorney work product, and consultant and expert
    6   work product, even if such materials contain Protected Material. Any such archival
    7   copies that contain or constitute Protected Material remain subject to this Protective
    8   Order as set forth in Section 6 (DURATION).
    9         16.    VIOLATION
   10         Any violation of this Order may be punished by appropriate measures
   11   including, without limitation, contempt proceedings and/or monetary sanctions.
   12

   13         Based on the parties’ Stipulation, for good case shown, IT IS SO
   14   ORDERED.
   15

   16
        DATED: June 16, 2020
   17

   18

   19                                           JOHN D. EARLY
                                                United States Magistrate Judge
   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                   14
                                                                           CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 15 of 16 Page ID #:479



    1                                        EXHIBIT A
    2        ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
    3                                 PROTECTIVE ORDER
    4         I acknowledge that I, ___________________________________ [NAME],
    5   _________________________________________________ [POSITION AND
    6   EMPLOYER], am about to receive Protected Material (which is Disclosure or
    7   Discovery Material that is designated as “CONFIDENTIAL”) supplied in
    8   connection with the proceeding entitled ROBERT CHAN v. CANADIAN
    9   STANDARDS ASSOCIATION, CSA AMERICA STANDARDS, INC., et al., Case No.
   10   8:19-cv-02162-JVS-JDE. I acknowledge and agree that the Protected Material is
   11   provided to me subject to the terms and restrictions of the Protective Order filed in
   12   this Proceeding. I have been given a copy of the Protective Order, I have read it,
   13   and I agree to be bound by its terms.
   14         I understand that Protected Material, as defined in the Protective Order,
   15   including any notes or other records that may be made regarding any such Protected
   16   Material, shall not be Disclosed to anyone except as expressly permitted by the
   17   Protective Order. I will not copy or use, except solely for the purposes of this
   18   Proceeding, any Protected Material obtained pursuant to this Protective Order,
   19   except as provided therein or otherwise ordered by the Court in the Proceeding.
   20         I further understand that I am to retain all copies of all Protected Material
   21   provided to me in the Proceeding in a secure manner, and that all copies of such
   22   Protected Material are to remain in my personal custody until termination of my
   23   participation in this Proceeding, whereupon the copies of such Protected Material
   24   will be returned to counsel who provided me with such Protected Material.
   25         I acknowledge that by signing this agreement I am subjecting myself to the
   26   jurisdiction of the United States District Court for the Central District of California
   27   with respect to enforcement of this Protective Order.
   28         I understand that violation of this Protective Order may subject me to

                                                  15
                                                                          CASE NO. 8:19-cv-02162 JVS-JDE
Case 8:19-cv-02162-JVS-JDE Document 36 Filed 06/16/20 Page 16 of 16 Page ID #:480



    1   sanctions for contempt of court.
    2         I declare under penalty of perjury under the laws of the United States of
    3   America that the foregoing is true and correct. Executed this      day of
    4               , 2020, at,                            , California.
    5

    6   DATED:                             BY:
                                                                Signature
    7
                                                                   Title
    8
                                                                 Address
    9
                                                            Telephone Number
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 16
                                                                        CASE NO. 8:19-cv-02162 JVS-JDE
